Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered April 6, 1998, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to the crime of driving while intoxicated and was sentenced in accordance with the plea agreement to five years of probation, six months in County jail *644and a $2,000 fine. Defendant’s sole argument on appeal is that his six-month jail sentence was harsh and excessive. We disagree. Moreover, inasmuch as defendant has since completed this jail term, the argument is moot (see, People v Karpinski, 233 AD2d 618; People v Christensen, 199 AD2d 649).
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.